Case 1:18-cv-10615-NLH-JS Document 41 Filed 05/21/20 Page 1 of 14 PageID: 956




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



    VERONICA CAPALDI and WILSON           1:18-cv-10615-NLH-JS
    CAPALDI,
                                          OPINION
                   Plaintiffs,

          v.

    BJ’S WHOLESALE CLUB, INC.;
    LBW VINELAND, LLC; ABC INC.
    (1-5); XYZ CORP. (1-5); and
    JONE DOE (1-5),

                   Defendants.



APPEARANCES:

DANIEL E. ROSNER
ROSNER LAW OFFICES, P.C.
311 W. LANDIS AVENUE
VINELAND, NEW JERSEY 08360

      Counsel for Plaintiffs.

SHAHENAZ Y. YATES
THE CHARTWELL LAW OFFICES LLP
130 NORTH 18TH STREET
26TH FLOOR
PHILADELPHIA, PENNSYLVANIA 19103

JOHN MICHAEL WUTZ
THE CHARTWELL LAW OFFICES LLP
130 NORTH 18TH STREET
26TH FLOOR
PHILADELPHIA, PENNSYLVANIA 19103

      Counsel for Defendant.
Case 1:18-cv-10615-NLH-JS Document 41 Filed 05/21/20 Page 2 of 14 PageID: 957




HILLMAN, District Judge

      This slip-and-fall action comes before the Court on two

motions filed by BJ’s Wholesale Club, Inc. (“Defendant”). 1

First, Defendant moves for summary judgment (ECF No. 23).

Second, Defendant moves in limine to preclude the expert

testimony of an engineering expert retained by husband and wife

Veronica Capaldi (“Mrs. Capaldi”) and Vincent Capaldi (“Mr.

Capaldi”) (collectively, “Plaintiffs”).           (ECF No. 24).

Plaintiffs oppose both motions.           For the reasons that follow,

the Court will deny Defendant’s motion for summary judgment and

will deny, without prejudice, Defendant’s in limine motion.

                                BACKGROUND

      The Court takes its facts from the statements of undisputed

material fact submitted by each party pursuant to Local Civil

Rule 56.1.    The Court notes relevant disputes where appropriate.

      On December 31, 2015, Plaintiffs visited a BJ’s Wholesale

Club located in Vineland, New Jersey.           (ECF No. 23 (“Def. SOMF”)

at ¶2).   After obtaining a shopping cart, Plaintiffs entered the

store and began shopping, Mr. Capaldi pushing the shopping cart

and Mrs. Capaldi by his side.       (Def. SOMF at ¶4).      Approximately



1 LBW Vineland, LLC, the other named defendant in this matter,
was voluntarily dismissed by the parties on July 16, 2018. (ECF
No. 7).


                                      2
Case 1:18-cv-10615-NLH-JS Document 41 Filed 05/21/20 Page 3 of 14 PageID: 958




thirty minutes after entering the store, Plaintiffs turned down

an aisle in search of peanut butter.          (Def. SOMF at ¶¶5, 9-10).

The aisle was clear of noticeable encumbrances; Plaintiffs

testified there were no other shopping carts in the aisle, and

they did not recall anyone else being in front of them.            (Def.

SOMF at ¶¶11-12).     As Plaintiffs were perusing the shelves, Mrs.

Capaldi slipped and fell on a slick substance.          (Def. SOMF at

¶13).

      While neither Plaintiff noticed anything unusual about the

floor as they approached the area where the fall occurred, after

Mrs. Capaldi fell, she noticed a pink yogurt-like substance on

the ground underneath her and on her clothing.          (Def. SOMF at

¶¶14-18, 30, 32-33; ECF No. 31 (“Pl. SOMF”) at ¶¶16-18).

Plaintiffs did not observe any empty containers in the immediate

vicinity and could not otherwise immediately identify where the

substance came from.      (Def. SOMF at ¶¶19-21, 34-35; Pl. SOMF at

¶¶19-21, 34-35).     A short time later, however, Mr. Capaldi

noticed an unaccompanied cart in an intersecting aisle that

appeared to be leaking the same pink yogurt.          (Def. SOMF at

¶¶21-25; Pl. SOMF at ¶¶21-25).       Plaintiffs did not notice any

trail of yogurt from the cart from which it was leaking to the

location of Mrs. Capaldi’s fall.          (Def. SOMF at ¶40).

      Nonetheless, the store manager on duty at the time found a



                                      3
Case 1:18-cv-10615-NLH-JS Document 41 Filed 05/21/20 Page 4 of 14 PageID: 959




box of Wag-gurt – a frozen yogurt for dogs – in the nearby cart

Mr. Capaldi identified.      (Def. SOMF at ¶¶41-44, 47; Pl. SOMF at

¶¶41-44, 47).    It appeared to Defendant’s employees, as

reflected in contemporaneous store notes, that this was the same

yogurt-like substance on which Mrs. Capaldi slipped and fell.

(ECF No. 31 at 50).     As a result of the fall, Mrs. Capaldi

suffered relatively severe injuries requiring surgical

correction.

       Plaintiff retained the services of an expert engineer,

Scott D. Moore, PE (“Moore”).       Moore inspected the floor where

Plaintiff fell and conducted a melting test on a similar product

to determine how long such a product would have to be out of a

freezer before melting and causing a puddle of the type

Plaintiff slipped on.      See (ECF No. 24-9 (“Moore Report”) at 10-

11).    Moore concluded that it would take “more than seven hours

for the product to melt and drip out of the box[.]”           (Moore

Report at 16).

       On June 14, 2018, Defendant removed this action from the

Superior Court of New Jersey to this Court.          On September 16,

2019, Defendant filed its motion for summary judgment and motion

in limine to preclude Moore’s testimony.         These motions have

been fully briefed and are ripe for adjudication.




                                      4
Case 1:18-cv-10615-NLH-JS Document 41 Filed 05/21/20 Page 5 of 14 PageID: 960




                                DISCUSSION

        I.   Subject Matter Jurisdiction

      This Court exercises subject matter jurisdiction pursuant

to 28 U.S.C. § 1332.

     II.     Legal Standard – Motion To Preclude Expert Testimony

      The admissibility of expert testimony is governed by

Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharm.,

Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993).

Rule 702 provides:

      A witness who is qualified as an expert by knowledge,
      skill, experience, training, or education may testify in
      the form of an opinion or otherwise if:

             (a)   the expert’s scientific, technical, or
                   other specialized knowledge will help the
                   trier of fact to understand the evidence
                   or to determine a fact in issue;

             (b)   the testimony is       based   on   sufficient
                   facts or data;

             (c)   the testimony is the product of reliable
                   principles and methods; and

             (d)   the expert has reliably applied the
                   principles and methods to the facts of
                   the case.

Fed. R. Evid. 702.      The Third Circuit has described the

requirements of Federal Rule of Evidence 702 as a “trilogy of

restrictions on expert testimony: qualification, reliability and

fit.”    Calhoun v. Yamaha Motor Corp., 350 F.3d 316, 321 (3d Cir.

2003) (quoting Schneider ex rel. Estate of Schneider v. Fried,


                                      5
Case 1:18-cv-10615-NLH-JS Document 41 Filed 05/21/20 Page 6 of 14 PageID: 961




320 F.3d 396, 405 (3d Cir. 2003)).         “[T]he district court acts

as a gatekeeper, preventing opinion testimony that does not meet

the requirements of qualification, reliability and fit from

reaching the jury.”     Schneider, 320 F.3d at 404.        “The party

offering the expert testimony bears the burden of establishing

the existence of each factor by a preponderance of the

evidence.”    Raritan Baykeeper, Inc. v. NL Indus., No. 09-4117,

2017 WL 3568401, at *2 (D.N.J. Aug. 16, 2017).

    III.   Defendant’s Motion To Preclude Moore’s Testimony Will
           Be Denied Without Prejudice

      Unfortunately, the Court begins its analysis of Defendant’s

motion to preclude Moore’s testimony not with a discussion of

the merits of that motion, but compelled to note the length of

Defendant’s brief, some eighty-three (83) pages.           Local Civil

Rule 7.2(b) limits briefs to forty (40) pages.          Briefs of

greater length will only be accepted if leave of court is sought

and granted.    L. Civ. R. 7.2(b).        No such leave has been sought

or granted.

      Courts may disregard or strike overlength briefs.           Fisher

v. Pratt, No. 19-273, 2020 U.S. Dist. LEXIS 26815, *5, n.7

(D.N.J. Feb. 14, 2020); Panarello v. City of Vineland, No. 12-

4165, 2016 U.S. Dist. LEXIS 87907, *18 (D.N.J. July 7, 2016)

(finding the Court could “disregard Plaintiffs’ Motion for

failure to comply with the basic rules of this District.”).


                                      6
Case 1:18-cv-10615-NLH-JS Document 41 Filed 05/21/20 Page 7 of 14 PageID: 962




This Court, however, has exercised great restraint in imposing

such a sanction, reserving it for only the most egregious

violations of the Local Civil Rules.        See Fisher, 2020 U.S.

Dist. LEXIS 26815, at *5, n.7.

      Begrudgingly, this Court finds Defendant’s 83-page brief

obviously violative of the length limitations imposed by Local

Civil Rule 7.2 and finds further that accepting it as filed

would work a great disservice to the spirt of that rule.            On the

other hand, permanently striking Defendant’s motion or

disregarding it appears too stern a sanction to apply under the

circumstances.     Instead, the Court finds the proper remedy is to

deny Defendant’s motion, without prejudice, compelling Defendant

to reconsider its arguments and shorten them to a length

permissible under Local Civil Rule 7.2.         Such a solution

appropriately sanctions Defendant for its violation of Local

Civil Rule 7.2 while also preserving for Defendant the ability

to advance its argument on the merits in a rule-compliant

manner.   Defendant must, however, understand that further non-

compliance with Local Civil Rule 7.2 may result in its motions

being struck from the record.       Because the Court finds it need

not decide the admissibility of Moore’s opinions prior to

resolving Defendant’s summary judgment motion, the Court turns

to that motion next.



                                      7
Case 1:18-cv-10615-NLH-JS Document 41 Filed 05/21/20 Page 8 of 14 PageID: 963




     IV.   Legal Standard – Summary Judgment

      Summary judgment is appropriate where the Court is

satisfied that “‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits if any,’ . . . demonstrate the absence of a genuine

issue of material fact” and that the moving party is entitled to

a judgment as a matter of law.”           Celotex Corp. v. Catrett, 477

U.S. 317, 322-23, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986)

(citing Fed. R. Civ. P. 56).

      An issue is “genuine” if it is supported by evidence such

that a reasonable jury could return a verdict in the nonmoving

party’s favor.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986).           A fact is

“material” if, under the governing substantive law, a dispute

about the fact might affect the outcome of the suit.           Id.   “In

considering a motion for summary judgment, a district court may

not make credibility determinations or engage in any weighing of

the evidence; instead, the non-moving party’s evidence ‘is to be

believed and all justifiable inferences are to be drawn in his

favor.’”   Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d

Cir. 2004) (citing Anderson, 477 U.S. at 255).

      Initially, the moving party bears the burden of

demonstrating the absence of a genuine issue of material fact.



                                      8
Case 1:18-cv-10615-NLH-JS Document 41 Filed 05/21/20 Page 9 of 14 PageID: 964




Celotex, 477 U.S. at 323 (“[A] party seeking summary judgment

always bears the initial responsibility of informing the

district court of the basis for its motion, and identifying

those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits, if any,’ which it believes demonstrate the absence

of a genuine issue of material fact[.]”).         Once the moving party

has met this burden, the nonmoving party must identify, by

affidavits or otherwise, specific facts showing that there is a

genuine issue for trial.      Celotex, 477 U.S. at 324.       A “party

opposing summary judgment ‘may not rest upon the mere

allegations or denials of the . . . pleading[s].’”           Saldana v.

Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).          Thus, to

withstand a properly supported motion for summary judgment, the

nonmoving party must identify specific facts and affirmative

evidence that contradict those offered by the moving party.

Anderson, 477 U.S. at 257.

      V.   Analysis – Summary Judgment

      Plaintiffs’ complaint contains claims for negligence and

loss of consortium.     (ECF No. 1-3 at 12-16).       Defendant argues

summary judgment is appropriate because Plaintiffs cannot

establish Defendant had actual or constructive notice of any

dangerous condition.      Plaintiffs argue, in the first instance,



                                      9
Case 1:18-cv-10615-NLH-JS Document 41 Filed 05/21/20 Page 10 of 14 PageID: 965




that Defendant had constructive notice of the yogurt on the

floor.    Alternatively, Plaintiffs argue that the mode-of-

operation doctrine applies, alleviating Plaintiffs’ burden of

having to establish Defendant had constructive notice of the

dangerous condition.

         A. A Jury Could Find That Defendant Had Constructive
            Notice of The Yogurt On The Floor

       “In New Jersey, . . . it is widely accepted that a

negligence cause of action requires the establishment of four

elements: (1) a duty of care, (2) a breach of that duty, (3)

actual and proximate causation, and (4) damages.”           Senisch v.

Tractor Supply Co., No. 16-47, 2018 WL 324717, at *4 (D.N.J.

Jan. 8, 2018), appeal dismissed, No. 18-1265, 2018 WL 3933746

(3d Cir. Apr. 23, 2018) (quoting Jersey Cent. Power & Light Co.

v. Melcar Util. Co., 59 A.3d 561, 571 (N.J. 2013)).

      “Business owners owe to invitees a duty of reasonable or

due care to provide a safe environment for doing that which is

within the scope of the invitation.”         Senisch, 2018 WL 324717,

at *5 (quoting Nisivoccia v. Glass Gardens, Inc., 818 A.2d 314,

316 (N.J. 2003)).      “The duty of due care requires a business

owner to discover and eliminate dangerous conditions, to

maintain the premises in safe condition, and to avoid creating

conditions that would render the premises unsafe.”            Id. (quoting

Nisivoccia, 818 A.2d at 316).        An injured plaintiff asserting a


                                      10
Case 1:18-cv-10615-NLH-JS Document 41 Filed 05/21/20 Page 11 of 14 PageID: 966




breach of that duty must prove, as an element of the cause of

action, “that the defendant had actual or constructive knowledge

of the dangerous condition that caused the accident.”            Id.

(quoting Nisivoccia, 818 A.2d at 316).

      A defendant has constructive notice of a dangerous

condition when it exists “for such a length of time as

reasonably to have resulted in knowledge and correction had the

defendant been reasonably diligent.”         Troupe v. Burlington Coat

Factory Warehouse Corp., 129 A.3d 1111, 1114 (N.J. Super. Ct.

App. Div. 2016) (quoting Parmenter v. Jarvis Drug Stores, Inc.,

138 A.2d 548, 550 (N.J. Super. Ct. App. Div. 1957)).

Constructive notice can be inferred in various ways, including

the characteristics of the dangerous condition giving rise to

the incident.     Id. (citing Tua v. Modern Homes, Inc., 165 A.2d

790, 795 (N.J. Super. Ct. App. Div. 1960)) (finding constructive

notice where substance causing a patron to fall appeared dried

onto the floor).     Additionally, a plaintiff may present

eyewitness testimony regarding the dangerous condition to

establish the length of time it was present.          Id. (citing

Grzanka v. Pfeifer, 694 A.2d 295, 300-01 (N.J. Super. Ct. App.

Div. 1997), certif. denied, 713 A.2d 498 (N.J. 1998)) (finding

constructive notice where eyewitness noted the dangerous

condition was present for an extended period).



                                      11
Case 1:18-cv-10615-NLH-JS Document 41 Filed 05/21/20 Page 12 of 14 PageID: 967




      On the evidence identified by Plaintiff, a jury could

reasonably conclude that Mrs. Capaldi slipped and fell on melted

dog yogurt found dripping from a shopping cart near where she

fell.   Plaintiffs have produced evidence connecting the

substance on which Mrs. Capaldi to the substance found near

where she fell, namely, through identifying a similarity in its

distinct pink color.      Moreover, there is evidence that

Defendant’s store manager connected the contents of the

abandoned cart with the substance Mrs. Capaldi fell on, noting

that observation in contemporaneous notes taken during his

investigation of the incident.        Moreover, the parties appear to

agree that Wag-gurt is sold as a frozen product, but appeared in

melted from in the area where Mrs. Capaldi fell.

      Together, this evidence is sufficient to defeat a motion

for summary judgment.      Relying on such an evidence, a reasonable

juror could determine from the evidence of melted frozen yogurt

that Defendant should have noticed the defrosting frozen product

in its store, which it should have known could present a fall

hazard, had it acted with reasonable diligence.           See Troupe, 129

A.3d at 1114; Lieberman v. Carnival Cruise Lines, No. 13-4716,

2015 U.S. Dist. LEXIS 153535, *13, (D.N.J. Nov. 12, 2015)

(finding that a jury could infer constructive notice from, among

other things, the presence of melted ice cubes on the floor



                                      12
Case 1:18-cv-10615-NLH-JS Document 41 Filed 05/21/20 Page 13 of 14 PageID: 968




where the plaintiff fell).       Said differently, a jury could

conclude, from the evidence submitted, that Defendant (1) had a

duty, (2) Defendant breached that duty by failing to correct a

defect it had constructive notice of, and (3) that breach

contributed to Plaintiffs’ injuries.

      Turning to Mr. Capaldi’s claim, under New Jersey law, a per

quod or loss of consortium claim is maintainable by reason of a

spouse’s personal injury.       In other words, “[i]t depends upon

and is incidental to the personal injury action.”           Tichenor v.

Santillo, 527 A.2d 78, 82 (N.J. Super. Ct. App. Div. 1987)

(citing Rex v. Hutner, 140 A.2d 753, 754-55 (N.J. 1958)).

Liability on such a claim can rise no higher than liability on

the personal injury claim of the other spouse.           Id. (citing

Prosser & Keaton on Torts (5th Ed. 1984) § 125 at 938). Because

the Court finds that Mrs. Capaldi can proceed on her negligence

claim, so too may Mr. Capaldi proceed with his loss of

consortium claim.

      As such, the Court finds summary judgment must be denied.

Because Plaintiffs have satisfied the traditional negligence

standard at this phase of litigation, the Court need not address

whether the mode-of-operation doctrine would apply.




                                      13
Case 1:18-cv-10615-NLH-JS Document 41 Filed 05/21/20 Page 14 of 14 PageID: 969




                                 CONCLUSION

      For the reasons expressed above, Defendant’s motion for

summary judgment (ECF No. 23) will be denied.           Defendant’s in

limine motion to preclude the expert testimony of Moore (ECF No.

24) will be denied, without prejudice, for failure to comply

with Local Civil Rule 7.2.       An appropriate Order will be

entered.

Date: May 21, 2020___                       s/ Noel L. Hillman__
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                      14
